Lumpkin, Beck, and Atkinson, JJ.,
concur in the foregoing ruling on the facts stated; but do not go to the extent of holding broadly that if a petition. claimed a specific amount, and the jury found more than was claimed, the plaintiff could not write off the excess, or have a verdict and judgment amended for that purpose. But the facts of this case do not require such a holding.
Motion to amend verdict. Before' Judge Jones. Habersham superior court. March 11, 1914.
John J. Eimsey and Samuel Kimzey, for plaintiff.
J. W. II. Underwood and W. A. Charters, for defendants.